ON SUGGESTION OF ERROR.
On the suggestion of error filed in this case it is conceded that the rules of law therein announced are proper, but it is contended they are not applicable to the case because the state witness, Cottrell, in testifying as to whether the affidavit was actually sworn to or not, said that he did not remember positively as to the administration of the oath and as to what he testified in the court below, and that the defendant offered other evidence to show what Mr. Cottrell testified in the justice court, and that such other witness stated that Mr. Cottrell stated that he was not sworn, and that the defendant tendered other proof by other witnesses also to show that Mr. Cottrell testified in the justice court that he was not sworn at the time the search warrant was issued, and objection was interposed to such additional testimony and sustained by the court on the theory that the court considered the proof established that he had so sworn in the justice court.
The testimony of the witness as to what Mr. Cottrell swore in the justice court does not tend to establish the fact that the affidavit was not sworn to, it going only to his credibility and veracity. There was no effort to *Page 801 
prove by witnesses present at the time the affidavit for a search warrant was applied for and issued to show the facts that there happened or what was there done.
The suggestion of error is therefore overruled.
Overruled